Exhibit 10.72


GENERAL RELEASE AND SEPARATION AGREEMENT


This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between Michael T. Gluk (the “Executive”), and ArthroCare Corporation (the
“Company”) (collectively referred to as the “Parties”), effective eight days
after the Executive’s signature (the “Effective Date”), unless he revokes his
acceptance as provided in Paragraph 7(b), below.


WHEREAS, the Executive was the Senior Vice President and Chief Financial Officer
of the Company;


WHEREAS, the Executive tendered his resignation, and the Company accepted such
resignation effective as of December 18, 2008;


WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;


THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:


1.           Resignation of Employment.  The Executive hereby confirms his
resignation of his employment and all positions that the Executive held as an
officer of the Company and all subsidiaries of the Company, and the Company
confirms its acceptance of such resignations, effective December 18, 2008 (the
“Resignation Date”).


2.           Payment of Accrued Wages and Expenses.  The Executive shall be paid
an amount equal to all accrued wages through the Resignation Date, including
accrued, unused vacation or paid time off, less applicable withholding. The
Company shall pay the Executive these amounts within seven (7) days of the
Effective Date of this Agreement.  The Executive shall be promptly reimbursed
for all reasonable and necessary expenses incurred and submitted for
reimbursement on or before December 31, 2008 in accordance with the Company’s
expense reimbursement policies.


3.           Bonus for the Calendar Year Ending December 31, 2008.  The
Executive agrees that he shall not be eligible for a bonus for the calendar year
ending December 31, 2008.


4.           Separation Payment.  Within seven (7) days of the Effective Date,
the Company shall pay the Executive $128,900 (one hundred twenty-eight thousand
nine hundred dollars) (the “Separation Payment”), less applicable taxes.  The
Separation Payment shall be dated and considered paid effective December 31,
2008.


 
 

--------------------------------------------------------------------------------

 
5.           Equity Awards.  All equity awards granted to the Executive shall be
treated in accordance with the terms of the applicable Plan(s), Agreement(s) and
Notice(s) of Grant.


6.           [Intentionally Omitted.]


7.           General Release of Claims.


(a)           The Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which the Executive is or has been a participant
by virtue of his employment with the Company (the “Company Parties”), from any
and all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, “Claims”), which the Executive has or
may have had against such entities based on any events or circumstances arising
or occurring on or prior to the date hereof or on or prior to the Resignation
Date, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever the Executive's employment by the Company or
the separation thereof, and any and all claims arising under federal, state, or
local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, claims of any kind that may
be brought in any court or administrative agency, any claims arising under Title
VII of the Civil Rights Act; the Civil Rights Act of 1866; the Sarbanes-Oxley
Act; the Age Discrimination in Employment Act; the Equal Pay Act; the Fair Labor
Standards Act; the Employee Retirement Income Security Act; the Americans with
Disabilities Act; the Family Medical Leave Act; and/or any other local, state or
federal law governing discrimination in employment and/or the payment of wages
and benefits; and claims arising under the SVP Continuity Agreement entered into
between the Company and the Executive.


Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:


(i)           Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;


(ii)           Claims to continued participation in certain of the Company's
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;


 
 

--------------------------------------------------------------------------------

 
(iii)           The Executive’s right to file a charge with any state or federal
agency; provided, however, that the Executive does release his right to secure
any damages for the conduct alleged in such charge; and


(iv)           The Executive’s rights under this Agreement, his rights as a
shareholder, and his right to indemnification from the Company pursuant to
the  Company’s Certificate of Incorporation, its Bylaws, the General Corporation
Law of the State of Delaware, any applicable statute or common law, any
applicable insurance policy, and the terms of the Indemnification Agreement
attached as Exhibit A hereto.


(b)           In accordance with the Older Workers Benefit Protection Act of
1990, the Executive acknowledges that he is aware of the following:


(i)             This Section 7, and this Agreement are written in a manner
calculated to be understood by the Executive.


(ii)            The waiver and release of claims under the Age Discrimination in
Employment Act contained in this Agreement does not cover rights or claims that
may arise after the date on which the Executive signs this Agreement.


(iii)           This Agreement provides for consideration in addition to
anything of value to which the Executive is already entitled.


(iv)           The Executive has been advised to consult an attorney before
signing this Agreement.


(v)            The Executive has been granted forty-five (45) days after he is
presented with this Agreement to decide whether or not to sign this
Agreement.  If the Executive executes this Agreement prior to the expiration of
such period, he does so voluntarily and after having had the opportunity to
consult with an attorney, and hereby waives the remainder of the consideration
period.


(vi)           The Executive has the right to revoke this Agreement within seven
(7) days of signing it.  In the event this Agreement is revoked, it will be null
and void in its entirety, and the Executive will not receive the benefits of
this Agreement, except for the payment of accrued wages, unused vacation, and
unreimbursed business expenses as of the Resignation Date.


If the Executive wishes to revoke this agreement, he must deliver written notice
stating that intent to revoke, in accordance with the notice provisions of
Section 14, on or before 5:00 p.m. on the seventh (7th) day after the date on
which the Executive signs this Agreement.


8.           Nondisparagement.  The Executive agrees that neither he nor anyone
acting by, through or in concert with him shall disparage or otherwise
communicate negative statements or opinions about the Company, its Board
members, officers, employees or business.  The Company agrees that neither its
Board members nor its officers shall disparage or otherwise communicate negative
statements or opinions about the Executive.  Notwithstanding the foregoing,
nothing herein shall be construed to prohibit any person from making truthful
statements to any governmental agency or providing truthful testimony under oath
in any legal or administrative proceeding.


 
 

--------------------------------------------------------------------------------

 
9.           Cooperation.  The Executive agrees to give reasonable cooperation,
at the Company’s request and with the assistance of counsel of his choosing, in
any pending or future litigation or arbitration brought against the Company and
in any investigation the Company may conduct.  The Company shall reimburse the
Executive for all expenses (excluding attorney’s fees) reasonably incurred by
him in compliance with this Section 9.  Notwithstanding the foregoing, the
Company shall have no obligation to pay the Executive for time spent and
expenses incurred by the Executive in any pending or future litigation or
arbitration where the Executive is a co-defendant or party to the arbitration or
litigation, unless the Executive is entitled to indemnification from the Company
pursuant to the Company’s Certificate of Incorporation, its Bylaws, the General
Corporation Law of the State of Delaware, any applicable statute or common law,
any applicable insurance policy, and the terms of the Indemnification Agreement.


10.         Executive’s Representations and Warranties.  The Executive
represents and warrants that:


(a)           He has been paid all wages owed to him by the Company, including
all accrued, unused vacation or paid time off, through the Resignation Date;


                (b)          During the course of the Executive’s employment, he
did not sustain any injuries for which he might be entitled to compensation
pursuant to applicable workers compensation law;


                (c)          The Executive has not initiated any adversarial
proceedings of any kind against the Company or against any other person or
entity released herein, nor will he do so in the future, except as specifically
allowed by this Agreement.


11.         Confidential Information; Return of Company Property.  The Executive
hereby expressly confirms his continuing obligations to the Company pursuant to
the Employment, Proprietary Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) executed by the Executive on December 1, 2004.


The Executive shall deliver to the Company within 10 days of the Resignation
Date all originals and copies of correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products, processes or business of any kind and/or which
contain proprietary information or trade secrets which are in the possession or
control of the Executive or his agents or representatives.


 
 

--------------------------------------------------------------------------------

 
The Executive shall return to the Company within 10 days of the Resignation Date
all equipment of the Company in his possession or control.  However, the Company
agrees that the Executive shall be entitled to retain possession of the cell
phone he was using as of the Resignation Date.


12.         In the Event of a Claimed Breach.  All controversies, claims and
disputes arising out of or relating to this Agreement, including without
limitation any alleged violation of its terms, shall be resolved final and
binding arbitration before a single neutral arbitrator in Austin, Texas in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”). The arbitration shall be commenced by filing a
demand for arbitration with the AAA within 14 (fourteen) days after the filing
party has given notice of such breach to the other party.  The arbitrator shall
award the prevailing party attorneys’ fees and expert fees, if
any.  Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Section 11(a)
and (b) hereof, and that in the event of any such failure, an aggrieved person
will be irreparably damaged and will not have an adequate remedy at law.  Any
such person shall, therefore, be entitled to injunctive relief, including
specific performance, to enforce such obligations, and if any action shall be
brought in equity to enforce any of the provisions of Section 11(a) and (b) of
this Agreement, none of the parties hereto shall raise the defense that there is
an adequate remedy at law..


13.         Choice of Law.  This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of Texas, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.


14.         Notices.  All notices, demands or other communications regarding
this Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:


(a)
If to the Company:



ArthroCare Corporation
7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attn:  General Counsel
Tel:  512-391-3900
Fax:  512-391-3901


(b)
If to the Executive:



Michael T. Gluk
2100 Demona Drive
Austin, TX 78733
 
 
 

--------------------------------------------------------------------------------

 
15.         Severability.  Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.  This paragraph
shall not operate, however, to sever the Executive's obligation to provide the
binding release to all entities intended to be released hereunder.


16.         Understanding and Authority.  The parties understand and agree that
all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.


17.         Integration Clause.  This Agreement contains the entire agreement of
the parties with regard to the separation of the Executive's employment, and
supersedes any prior agreements as to that matter. This Agreement may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by the Executive and an authorized officer of the Company.


18.         Execution in Counterparts.  This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.


The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.


IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.
 
MICHAEL T. GLUK
 
ARTHROCARE CORPORATION
                         
/s/ Michael T. Gluk
 
By:
/s/ Michael A. Baker
                   
Title:
President and CEO
             
Date:
December 31, 2008
 
Date:
December 31, 2008
 



 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is made as of December 17, 2008
by and between ArthroCare Corporation, a Delaware corporation (the “Company”),
and Michael T. Gluk (the “Indemnitee”), with effect as of the first date of the
Indemnitee’s employment with the Company.


RECITALS


The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.  The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely
limited.  Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and agents of the
Company may not be willing to continue to serve as agents of the Company without
additional protection.  The Company desires to attract and retain the services
of highly qualified individuals, such as Indemnitee, and to indemnify its
directors, officers and key employees so as to provide them with the maximum
protection permitted by law.


AGREEMENT


In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:


1.           Indemnification.


(a)           Third Party Proceedings.  The Company shall indemnify Indemnitee
if Indemnitee is or was a party, or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer or director or by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such action, suit or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.


 
 

--------------------------------------------------------------------------------

 
(b)           Proceedings By or in the Right of the Company.  The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of the Company or any subsidiary of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or any subsidiary of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) and, to the fullest extent permitted by
law, amounts paid in settlement (if such settlement is approved in advance by
the Company, which approval shall not be unreasonably withheld), in each case to
the extent actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action or suit if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and its stockholders, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by court order or judgment
to be liable to the Company in the performance of Indemnitee’s duty to the
Company and its stockholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.


(c)           Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.


2.           No Employment Rights.  Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.


3.           Expenses; Indemnification Procedure.


(a)           Advancement of Expenses.  The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action, suit or proceeding referred to in
Section l(a) or Section 1(b) hereof (including amounts actually paid in
settlement of any such action, suit or proceeding).  Indemni­tee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby.  Any advances to be made under this
Agreement shall be paid by the Company to Indemnitee within twenty (20) days
following delivery of a written request therefor by Indemnitee to the Company.


 
 

--------------------------------------------------------------------------------

 
(b)           Notice/Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to his or her right to be indemnified under this Agreement,
give the Company notice in writing as soon as practicable of any claim made
against Indemnitee for which indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Chief Executive
Officer of the Company and shall be given in accordance with the provisions of
Section 12(d) below.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.


(c)           Procedure.  Any indemnification and advances provided for in
Section 1 and this Section 3 shall be made no later than forty-five (45) days
after receipt of the written request of Indemnitee.  If a claim under this
Agreement, under any statute, or under any provision of the Company’s
Certificate of Incorporation or Bylaws providing for indemnification, is not
paid in full by the Company within forty-five (45) days after a written request
for payment thereof has first been received by the Company, Indemnitee may, but
need not, at any time thereafter bring an action against the Company to recover
the unpaid amount of the claim and, subject to Section 11 of this Agreement,
Indemnitee shall also be entitled to be paid for the expenses (including
attorneys’ fees) of bringing such action.  It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit or proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company
and Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 3(a) unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists.  It is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.


(d)           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 3(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.


(e)           Selection of Counsel.  In the event the Company shall be obligated
under Section 3(a) hereof to pay the expenses of any proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee, upon the delivery to
Indemnitee of written notice of its election so to do.  After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, pro­vided that (i) Indemnitee shall have the
right to employ counsel in any such proceeding at Indemnitee’s expense; and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense or (C) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.


 
 

--------------------------------------------------------------------------------

 
4.           Additional Indemnification Rights; Nonexclusivity.


(a)           Scope.  Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws or by statute.  In the event of any
change, after the date of this Agreement, in any applicable law, statute, or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, such changes shall be deemed to be within
the purview of Indemnitee’s rights and the Company’s obligations under this
Agreement.  In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.


(b)           Nonexclusivity.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its Bylaws, any agreement, any
vote of stockholders or disinterested members of the Company’s Board of
Directors, the General Corporation Law of the State of Delaware, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office.  The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though he or she may have ceased
to serve in any such capacity at the time of any action, suit or other covered
proceeding.


5.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments,  fines or penalties to which Indemnitee is entitled.


6.           Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or public policy may override applicable
state law and prohibit the Company from indemnifying its directors and officers
under this Agreement or otherwise.  For example, the Company and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.


 
 

--------------------------------------------------------------------------------

 
7.           Officer and Director Liability Insurance.  The Company shall, from
time to time, make the good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees, if
Indemnitee is not an officer or director but is a key employee.  Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.


8.           Severability.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 8.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.


9.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:


(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate;


(b)           Lack of Good Faith.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith or was frivolous;


 
 

--------------------------------------------------------------------------------

 
(c)           Insured Claims.  To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company; or


(d)           Claims under Section 16(b).  To indemnify Indemnitee for expenses
or the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


10.           Construction of Certain Phrases.


(a)           For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.


(b)           For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, employee or agent
with respect to an employee benefit plan, its participants, or beneficiaries;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this Agreement.


11.           Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement to enforce or inter­pret any of the terms
hereof, Indemnitee shall be entitled to be paid all court costs and expenses,
including reasonable attorneys’ fees, incurred by Indemnitee with respect to
such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous.  In
the event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.


 
 

--------------------------------------------------------------------------------

 
12.           Miscellaneous.


(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict of law.


(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.


(c)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any;  accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.


(d)           Notices.  Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or sent by telegram or forty-eight (48) hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party’s address as
set forth below or as subsequently modified by written notice.


(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


(f)           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns, and inure to the benefit of Indemnitee
and Indemnitee’s heirs, legal representatives and assigns.


(g)          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.


 
 

--------------------------------------------------------------------------------

 
The parties hereto have executed this Agreement as of the day and year set forth
on the first page of this Agreement.
 

 
ARTHROCARE CORPORATION
       
By:
/s/ Michael A. Baker
       
Name:
Michael A. Baker
       
Title:
President and CEO
       
Address: 
7500 Rialto Boulevard
   
 Building Two, Suite 100
   
Austin, Texas 78735
       
Date:
December 31, 2008





AGREED TO AND ACCEPTED:


INDEMNITEE


/s/ Michael Gluk
Michael Gluk
 
Address: 
2100 Demona Drive
Austin, Texas 78733



Date:   December 31, 2008


 
 

--------------------------------------------------------------------------------

 
 